Citation Nr: 0629012	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of left knee injury, prior to February 27, 2002.

2.  Entitlement to an evaluation greater than 10 percent for 
the residuals of left knee injury beginning February 27, 
2002.

3.  Entitlement to a compensable evaluation for the residuals 
of fracture to the right 5th metacarpal.

4.  Entitlement to a compensable evaluation for the residuals 
of fracture to the left 5th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1989 with an additional 7 years and 8 months prior 
active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded for further development in August 
2004.  That development having been completed, the case is 
now again before the Board.


FINDINGS OF FACT

1.  Both prior to and after February 27, 2002, the residuals 
of injury to the left knee are manifested by range of motion 
at its most limited measuring zero to 100 degrees with 
diffuse tenderness laterally and to the medial aspect of the 
knee but absent subluxation or dislocation, crepitance, 
effusion, swelling, or discoloration; a mildly antalgic gait 
necessitating use of a cane; use of a hinged brace; and X-ray 
finding of degenerative arthritis.

2.  The 10 percent rating for the residuals of fracture to 
the right fifth metacarpal is the maximum schedular rating, 
and the medical evidence presents no evidence of disability 
approaching amputation of the right fifth metacarpal or of 
resulting limitation of motion of other digits or 
interference with overall function of the right hand.

3.  The 10 percent rating for the residuals of fracture to 
the left fifth metacarpal is the maximum schedular rating, 
and the medical evidence presents no evidence of disability 
approaching amputation of the left fifth metacarpal or of 
resulting limitation of motion of other digits or 
interference with overall function of the left hand.


CONCLUSIONS OF LAW

1.  Prior to and after February 27, 2002, the criteria for a 
10 percent, and no greater, evaluation for the residuals of 
left knee injury are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5003-5260 (2005).

2.  The 10 percent rating for the residuals of fracture to 
the right fifth metacarpal is the maximum schedular rating.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 (2005).

3.  The 10 percent rating for the residuals of fracture to 
the left fifth metacarpal is the maximum schedular rating.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, pre-adjudication VCAA notice was provided in 
October 2001.  As noted above, this case was remanded in 
August 2004, in part for compliance with VCAA notice 
requirements.  Accordingly, the RO furnished additional VCAA 
notification in August 2004, explaining the evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disabilities had worsened.  The veteran was also notified 
that VA would obtain VA records and records from other 
Federal agencies, and that he could submit records not held 
by a Federal agency, such as private medical records, or 
authorize VA to obtaining such records on his behalf.  He was 
also asked to send any evidence or information he might have 
in his possession.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice was provided 
on four of the five elements of a service connection claim). 

As to the remaining element under Dingess, the VCAA notice 
did not include the criteria for establishing an effective 
date should the claim be granted.  By this decision, the 
Board is granting the claim for a higher evaluation for the 
left knee disability, in part.  The AOJ will establish the 
effective date and will provide notice to the veteran of the 
criteria for doing so.  In addition, the Board notes that the 
veteran may appeal the effective date assigned.  Hence, the 
Board finds that proceeding in this claim and any defect with 
respect to the notice required under Dingess, supra has not 
prejudiced the veteran's claim.

The actions of the RO described above provided the veteran 
with a meaningful opportunity to participate effectively in 
the processing of the claim and to submit additional argument 
and evidence, which he did, and to address the issues at a 
hearing, which he also did at the local RO level.  For these 
reasons, any procedural defect caused by the lack of notice 
or in timing of notice was cured and the veteran has not been 
prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 R.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and asked the 
veteran to identify any non-VA sources of treatment.  The 
veteran responded that he had only received treatment for his 
claimed disability by the VA during the time period under 
consideration.  The veteran was further afforded VA 
examinations.  

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for a higher 
initial evaluation is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to a Increased Evaluations

Service-connected disabilities are rated in accordance with 
VA's Schedule, which reflects ratings based on the average 
impairment of earning capacity and separate diagnostic codes 
identifying the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  The entire medical history of the disability 
must be borne in mind, as well as all regulations potentially 
applicable based upon the assertions and issues raised in the 
record.  The reasons and bases used to support the conclusion 
must be explained.  Schafrath, supra.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).

Left Knee

Service connection for the residuals of left knee injury was 
originally granted in an October 1989 rating decision.  The 
disability was evaluated as noncompensable, under Diagnostic 
Code 5257.  In February 2001, the veteran filed a claim for 
increased rating of the left knee.  In August 2005, the RO 
granted a 10 percent evaluation under Diagnostic Code 5260 
for a diagnosis of degenerative arthritis manifested by 
limitation of motion effective February 27, 2002, the date of 
the VA examination.  In granting the 10 percent evaluation, 
the RO explained in that February 27, 2002 was the earliest 
point at which the increase in left knee disability could 
factually be determined.  A compensable evaluation was denied 
prior to February 27, 2002.    

Entitlement to an Evaluation Greater than 10 Percent Prior to 
February 27, 2002

A review of the VA treatment records reflects complaints of 
leg and knee problems prior to February 27, 2002; however, 
there are no findings or diagnoses specifically noted for the 
left knee.  At the time the veteran filed his claim for 
increase in February 2001, he noted that symptoms of both 
left and right knee disability had increased in severity.  
Treatment records reflect findings of complaints of pain and 
swelling in the left lower extremity, and of pain in the 
right knee with 1+ medial pseudo laxity.  

The Board notes that the RO based its grant of a 10 percent 
evaluation for the left knee disability, effective in 
February 2002, in part on the findings of degenerative 
arthritis in the left knee.  

According to the regulations, the effective date of grant of 
increase in service-connected disability shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date, otherwise, the date 
of the receipt of claim.  See 38 C.F.R. § 3.400(02)(2) 
(2005).  In the present case, the Board is unable to confirm 
that the February 2002 VA examination report establishing 
clinical findings of degenerative arthritis at that time mark 
the earliest date that the increase in disability of the left 
knee is factually ascertainable because the results of X-rays 
referenced in February 2001 outpatient reports as having been 
taken a year prior to that are not present in the claims file 
now before the Board.  As degenerative arthritis is, by 
nature, a degenerative condition, it is entirely possible, if 
not probable, that the degenerative changes detected in 
February 2002 were present at the time of the veteran's claim 
in February 2001 and complaints of increased symptomatology 
in November 2001.  Therefore, in consideration of VA 
treatment records showing complaints of left leg pain, albeit 
with treatment for other left lower extremity conditions, and 
the inability to confirm the absence of degenerative 
arthritis in the left knee prior to February 2002, the Board 
finds that the medical evidence cannot support a denial of a 
10 percent evaluation prior to February 27, 2002.  See 
38 C.F.R. § 3.102 (2005). 

Accordingly, having found that the 10 percent assigned should 
have been made effective prior to February 27, 2002, the 
issue now to be considered is whether an evaluation greater 
than 10 percent may be warranted for the left knee disability 
for the entire period of time under consideration.

Entitlement to an Evaluation Greater than 10 Percent both 
Prior to and Beginning February 27, 2002

For reasons discussed immediately above, the Board finds that 
the medical evidence cannot support the denial of the 
assigned 10 percent evaluation for left knee disability prior 
to February 27, 2002.  The Board will thus refer to this 
issue as one involving entitlement to an increased evaluation 
both prior to and beginning February 27, 2002 for the 
remainder of this decision.

The 10 percent presently assigned was contemplated under 
Diagnostic Code 5260, for limitation of motion with findings 
of arthritis in the left knee joint.  Higher, 20 percent, 
evaluations could be warranted for limitation of knee joint 
extension motion to 15 degrees or greater, or for limitation 
of knee joint flexion motion to 30 degrees or less.  However, 
the medical evidence does not show that the required 
manifestations are present.  VA examinations in February 2002 
and September 2004 document range of motion from zero to 100 
degrees at its most limited, albeit with tenderness and 
findings of arthritis.

A higher, 20 percent, evaluation could also be warranted for 
ankylosis of the knee in a favorable position, subluxation or 
instability of the knee that is moderate in severity, 
dislocated cartilage with episodes of locking, pain, and 
effusion into the joint, and impairment of the tibia and 
fibula with moderate knee or ankle disability, but the 
medical evidence of record does not show that the required 
manifestations are present.   First, medical evidence does 
not reflect that the veteran's left knee is ankylosed, rather 
the evidence demonstrates that the veteran exhibits range of 
motion measuring from zero to 140 degrees in February 2002 
and from zero to 100 degrees in September 2004 with 
tenderness but absent findings of pain on motion, crepitance, 
abnormal movement, or guarding.  Second, although the veteran 
has reported and testified that he requires a cane to 
ambulate and that his left knee swells and gives way, and 
medical evidence shows that he walks with a mildly antalgic 
gait when not using a cane in September 2004, the medical 
evidence does not show that the left knee disability is 
characterized by findings of instability or dislocation.  VA 
examinations conducted in February 2002 and September 2004 
show no findings of swelling or effusion, instability, 
guarding or abnormal motion.  There are no findings of 
symptomatic cartilage and the patella was found to be 
normally located and neither subluxable nor dislocatable.  
Finally, while the medical records show that the veteran 
requires a hinged brace for his left knee, the medical 
evidence does not reflect that the veteran's tibia and fibula 
are impaired, or that he suffers from other bony abnormality.

After consideration of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 10 percent for the residuals of left knee 
injury, including under Diagnostic Codes 5257 and 5260, prior 
to and beginning February 27, 2002.

Separate, compensable evaluations may be afforded for 
manifestations of the left knee that are not contemplated in 
the evaluation currently afforded the service-connected left 
knee disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); see also VAOPGPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-2004 (September 17, 2004).  In 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held that a 
rating for subluxation of a knee under 38 C.F.R. § 4.71a, DC 
5257 was not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply.  

Separate, compensable evaluations could also be warranted for 
warranted for favorable ankylosis of the left knee joint and 
limitation left knee joint extension, symptomatic cartilage-
either dislocated or removed, impairment of the fibula and 
tibia, or acquired traumatic genu recurvatum.  However, as 
discussed above, the veteran does not meet the criteria 
required to obtain separate, compensable evaluations under 
the criteria.  First, the medical evidence does not show that 
the left knee joint is ankylosed, or that the veteran 
exhibits limitation of extension motion to a compensable 
degree.  Rather, the medical evidence reflects that the 
veteran can move his left knee joint, albeit with pain and 
limitation of motion.  While this limitation of motion meets 
the criteria for a compensable evaluation under Diagnostic 
Codes 5003, 5010 (and the RO has evaluated it as limitation 
of flexion motion under Diagnostic Code 5260), this 
limitation of left knee joint motion does not meet the degree 
required for a compensable evaluation under Diagnostic Code 
5261.  Second, the medical evidence does not show that the 
veteran has been diagnosed with symptomatic cartilage.  
Finally, the medical evidence does not establish either that 
the veteran manifests impairment of the fibula and tibia or 
findings of genu recurvatum.

In evaluating the veteran's service-connected left knee 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complaints of pain and 
pain upon motion, and the examiners' observations of 
tenderness on palpation and limited motion were considered in 
the level of impairment and loss of function attributed to 
his left knee disability.  The Board notes that these 
manifestations are contemplated in the evaluations already 
assigned for this disability.  The presence of other factors 
listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not 
shown.

In summary, the Board finds that the evidence supports a 
grant of 10 percent under Diagnostic Code 5003, 5010-5260 for 
the left knee disability prior to February 27, 2002.  Prior 
to and after February 27, 2002, the preponderance of the 
evidence is against an evaluation greater than 10 percent for 
this disability.  



Residuals, Fractures to Right and Left Fifth Metacarpal

Service connection for the residuals of fractures to the 
right and left metacarpals was originally granted in an 
October 1989 rating decision.  The disabilities were each 
evaluated as zero percent compensable, respectively, under 
Diagnostic Code 5227.  These evaluations have been confirmed 
and continued to the present.  

These evaluations are the maximum schedular ratings available 
under Diagnostic Code 5227.  The only other diagnostic code 
applicable is Diagnostic Code 5230, concerning limitation of 
motion in the ring or little finger, which similarly affords 
a zero percent evaluation.

A note following Diagnostic Code 5227 requires that 
consideration as to whether evaluation as amputation is 
warranted and whether additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  But the 
Board finds that the medical evidence does not present 
findings that would allow such separate, compensable 
evaluation(s).  

First, the medical evidence does not demonstrate that 
evaluation as an amputated finger is appropriate for either 
the right or left 5th metacarpal.  The medical evidence does 
show weakened abduction and adduction but does not 
demonstrate that the veteran has lost the use of either of 
these fingers.  Rather, the medical evidence shows the 
fingers are well healed and non-tender.  Moreover, he retains 
full range of motion in all fingers absent malrotation, and 
is able to make a fist bringing all fingers, including the 
5th metacarpal, to his palm.  

Second, X-ray results revealed evidence of clinically solid 
and non-tender well-healed fractures on both the right and 
left.  No evidence of other deformity was found.  

Finally, while VA medical examinations in February 2002 and 
September 2004 reflect findings of weakness in abduction and 
adduction in the fingers and of opposition of the thumb to 
the little finger, and limitation of wrist motion, 
bilaterally, there was no finding of interference of overall 
function in the hand that could be attributed to the service-
connected fracture residuals.  The veteran had full range of 
motion of all fingers without evidence of malrotation, and 
was able to make a fist with both hands, bringing all fingers 
to the palms absent swelling, erythema, scarring, or wasting.  
In February 2002, no grasping or gripping impairment was 
detected.  Grip strength was measured in the left hand at 60 
pounds of pressure and, in the right, at 65 pounds.  The 
veteran was noted to be right hand dominant.  Range of motion 
in the hands and wrists were similarly found to be full, 
absent discomfort or loss of mobility.  In September 2004, 
the veteran was found to manifest weakness and limitation of 
wrist motion, bilaterally, as noted above.  However, the 
examiner opined that the veteran's fractures of the 5th 
metacarpals were remote and well healed and it was more 
likely than not that they were not the source of the 
veteran's symptoms and disability.  Rather, the examiner 
opined that it peripheral neuropathy, carpal tunnel syndrome, 
and/or ulnar neuropathy could not be excluded as the cause of 
the veteran's hand complaints.  The veteran is not service 
connected for these disabilities.  As noted above, in the 
Introduction, claims for service connection for these 
conditions have been inferred and referred to the AOJ for 
adjudication.

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating greater than zero percent for 
both the residuals of fracture of the right metacarpal, and 
the residuals of fracture of the left metacarpal under 
Diagnostic 5227.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

A 10 percent evaluation, and no greater, for residuals of 
left knee injury, is awarded prior to February 27, 2002, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 10 percent for residuals of left 
knee injury, effective prior to and after February 27, 2002, 
is denied.

A compensable evaluation for residuals of fracture of the 
right metacarpal is denied.

A compensable evaluation for residuals of fracture of the 
left metacarpal is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


